Title: From James Madison to William C. C. Claiborne, 19 April 1803
From: Madison, James
To: Claiborne, William C. C.


Sir
Department of State April 19th. 1803.
You will herewith receive a letter to the Consul of the United States at New Orleans, covering orders from the Spanish Government, for the immediate reestablishment of our right of Deposit. The letter is left open for your perusal. You will please to give it that expeditious transmission to New Orleans which its importance requires, and which is given to it from this place, by an express engaged for the purpose. Inclosed are a few copies of the printed translation of the Spanish Ministers communication to this Department on the subject of the orders from his Government. With sentiments of great respect &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   JM to Daniel Clark, 19 Apr. 1803.



   
   See Yrujo to JM, 19 Apr. 1803.


